DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (applicant admitted prior art) over Lomnitz (US Publication No. 2017/0195072).

    PNG
    media_image1.png
    435
    827
    media_image1.png
    Greyscale

Regarding claim 1, AAPA discloses a vector network analyzer, comprising: a control processor Fig 2, 220; a receiver Fig 2, 210 coupled with the control processor Fig 1, 220; switching circuitry Fig 1, 209 coupled with the receiver Fig 1, 210; a radio frequency (RF) bridge Fig 1, 206, coupled with the switching circuitry Fig 1, 209; a transmission line Fig 1, 204; coupled with the RF bridge Fig 1, 206, wherein the transmission line is configured to be coupled with a load Fig 1, 202. AAPA discloses all the limitations except silent on the signal generator.
Whereas Lomnitz discloses a signal generator coupled with the RF bridge Fig 1 ¶0051. AAPA and Lomnitz are analogous art because they are directed to network analyzer and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the AAPA improve device performance.
Regarding claim 2, AAPA discloses wherein the RF bridge is configured to provide a plurality of reference signals to the switching circuitry Fig 2.
	Regarding claim 3, Lomnitz discloses  wherein the signal generator is configured to provide a source signal to the RF bridge Fig 1 ¶0051-0054.
Regarding claim 4, AAPA discloses a local oscillator (LO) Fig 2, 216 coupled with the receiver.
Regarding claim 5, Lomnitz discloses a local oscillator (LO) coupled with the signal generator ¶0068 Fig 5A.
Regarding claim 6, AAPA discloses a switch coupled with the signal generator and configured to switch between the RF bridge and the receiver Fig 2 ¶0003-0005.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (applicant admitted prior art) over Lomnitz (US Publication No. 2017/0195072) and in further view of Li (US Publication No. 2005/0239506).

Regarding claim 7, AAPA and Lomnitz discloses all the limitations except for the specific function of the processor. Whereas Li discloses  wherein the control processor is configured to phase lock the signal generator to a common reference ¶0054-0055 Fig 4. AAPA and Li are analogous art because they are directed to VNA and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of AAPA and incorporate the teachings of Li to improve device performance ¶0004,0007 and 0054.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811